DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/16/2022 has been entered. As indicated in the amendment claims 1 – 4, 6 – 10 and 22 are amended. Claims 12 and 17 are canceled. Thus, claims 1 – 11, 13 – 16 and 18 – 23 are currently pending. Applicants Remarks/arguments regarding the Non-final Rejection dated 01/18/2022 are fully considered and the following rejection is made herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2014/0123861 A1), herein after called Cooper, in view of King et al. (US 6, 112,646, A) and herein after called King.
Regarding claim 1, Cooper discloses a griddle apparatus (cooking appliance 110 with lower platens 114 and upper platens 112 configured as griddles, (0062, FIG.7)), comprising: a base portion having a cooking surface thereon (lower platen heating surface 118, (0062, FIG.1)); a back wall provided behind the cooking surface ( the back portion of housing 184, FIG.7); an upper clamshell griddle that pivots with respect to the cooking surface between a first position adjacent the cooking surface and a second position away from the cooking surface (Once upper platen assembly 112 is raised to the top of the vertical travel, above lower platen 114 by a desired amount, the path of upper platen 112 optionally includes a backward pivoting motion. This backward rotation pivots upper platen 112 away from the user, thereby providing unobstructed access to heating surface 118 of lower platen 114. This backward pivoting may be effected by a hinge mounted between vertical actuator 180 and upper platen assembly 112, (0073)). Further cooper discloses a mounting arm 182 is affixed to upper platen assembly 112 (0068) and extending through the slots a housing box 184 (see FIG.7).
Cooper does not explicitly teach a removable back panel that is insertable between the upper clamshell griddle and the back wall, and configured to cover a portion of the back wall; a curtain on the removable back panel having a slot; and a support bar connected to the upper clamshell griddle that extends through the slot of the curtain on the removable back panel to the back wall.
However, King that is related to a horizontal stabilizing system, including stabilizing supports, for pivotally mounting a fryer lifting lid on a monorail lifting device (1: 7 – 14), also teaches a removable back panel that is insertable between the upper clamshell griddle and the back wall (Monorail 42 has a central opening 42c in which a U-shaped receiving bracket 80 may be inserted. U-shaped receiving bracket 80 moves within central opening 42c as lifting lid 2 and supporting brace 1 are raised and lowered, (5: 55 – 58)), and configured to cover a portion of the back wall (the monorail 42 is configured to cover a portion of  housing wall 40, see FIG.8a and 9); a curtain on the removable back panel having a slot (sheets of plastic or metal slidably mounted within central opening 42c of the monorail, (5 : 58 -60)); and a support bar connected to the upper clamshell griddle that extends through the slot of the curtain on the removable back panel to the back wall (Lifting lid 2 and supporting brace 1 are mounted by means of a U-shaped receiving bracket on a vertical support inserted in monorail 42 which extends from monorail lifting device housing 40,(5: 40 – 46). Thus, lifting id 2 and supporting brace1 extend through opening 42c (slot) that has slidably mounted sheets of plastic or metal).
The advantage of having sheets of plastic or metal slidably mounted within central opening 42c (curtain on the removable back panel having a slot), above and below the receiving bracket, such that central opening 42c (slots) may remain sealed despite the movement of lifting lid 2 and supporting brace 1 is to prevent dust, dirt, and cooking medium residue from interfering with the raising and lowering of lifting lid 2 and supporting brace 1 (5: 61 – 65).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the griddle disclosed by Cooper to include a removable back panel that is insertable between the upper clamshell griddle and the back wall, and configured to cover a portion of the back wall; a curtain on the removable back panel having a slot; and a support bar connected to the upper clamshell griddle that extends through the slot of the curtain on the removable back panel to the back wall in order to seal the slots despite the movement of lifting lid 2 and supporting brace 1 to prevent dust, dirt, and cooking medium residue from interfering during the raising and lowering of lifting lid 2 and supporting brace 1 as taught in King.
Regarding claim 2, Cooper in view of King teaches the griddle apparatus of claim 1 wherein a (sheets of plastic or metal (curtains) are slidably mounted within central opening 42c (slot) of the monorail 42, Cooper (5: 58 – 60).
 	Cooper in view of King do not explicitly teach three curtains provided on a front surface of the back panel wherein each curtain has a slot.
	However, it would have been obvious for one of ordinary skill in the art at the time of filling to provide as many curtains as needed because providing three curtains on a front surface of the back panel wherein each curtain has a slot is considered a mere duplication of parts when the prior art (Cooper, (5: 58 – 60)) teaches a curtain provided on a front surface of the a monorail that has a slot (central opening).
Regarding claim 3, Cooper in view of King teaches the griddle apparatus of claim1, further comprising: a lip provided on a top portion of the front surface of the back panel, wherein the lip engages the back wall to support the back panel on the back wall (the monorail 42 has a top sleeve portion that engages the housing 40 that rests on the top portion of the housing 40, King (FIG. 8a and 9)).
Regarding claim 4, Cooper in view of King teaches the griddle apparatus of claim 3, further comprising: a handle attached to the lip and configured to slidably remove the back panel from the back wall (the handle 24 is attached the top portion of the sleeve Lifting lid 2 and supporting brace 1 to raise and lower through the monorail 42, King (FIG.8a)).
Regarding claim 5, Cooper in view of King teaches the griddle apparatus of claim 1, wherein the removable back panel is perpendicular to the cooking surface (the monorail 42 is perpendicular to an upper edge 46 of cooking vessel 44, King FIG. 8a and 9)).
Regarding claim 6, Cooper in view of King teaches the griddle apparatus of claim 3, wherein the lip is perpendicular to the back panel (the monorail 42 top sleeve portion is perpendicular to the back housing 40, King (FIG.8a)).
Regarding claim 7, Cooper in view of King teaches the griddle apparatus of claim 1, wherein the slot has a first end that terminates adjacent a top portion of the front surface (the opening 42c has a first end that terminates at the top sleeve potion of the front surface, King (FIG.8A)), and a second end that extends to a bottom of the front surface to allow access into the curtain (the second end extends to the bottom of the monorail 42, King(FIG.9)).
Regarding claim 10, Cooper in view of King teaches the griddle apparatus of claim 2, wherein the curtains have a rectangular configuration (the opening 42c sealed by sheets of plastic or metal is rectangular, King (FIG.8a)).
Regarding claims 21, Cooper in view of King teaches the griddle apparatus of claim 1, wherein the removable back panel covers a majority of the back wall behind the upper clamshell griddle in the first position (the monorail 42 covers the majority of the housing device 40, King (FIG. 8a)).
Regarding claim 22, Cooper discloses a griddle apparatus (cooking appliance 110 with lower platens 114 and upper platens 112 configured as griddles, (0062, FIG.7)), comprising: a base portion having a cooking surface thereon (lower platen heating surface 118, (0062, FIG.1)); a back wall behind the base portion( the back portion of housing 184, FIG.7); an upper clamshell griddle that pivots with respect to the cooking surface between a first position on the cooking surface and a second position away from the cooking surface (Once upper platen assembly 112 is raised to the top of the vertical travel, above lower platen 114 by a desired amount, the path of upper platen 112 optionally includes a backward pivoting motion. This backward rotation pivots upper platen 112 away from the user, thereby providing unobstructed access to heating surface 118 of lower platen 114. This backward pivoting may be effected by a hinge mounted between vertical actuator 180 and upper platen assembly 112, (0073)). Further, Cooper discloses a mounting arm 182 is affixed to upper platen assembly 112 (0068) and extending through the slots a housing box 184 (see FIG.7).
 	Cooper does not explicitly teach a back panel that is between the upper clamshell griddle and the back wall; a support bar connected to the upper clamshell griddle that extends through the back panel to the back wall; a lip provided at a top portion of the back panel that directly engages the back wall to support the back panel on the back wall; and a handle connected to the lip to slidably insert and slidably remove the back panel.
However, King that is related to a horizontal stabilizing system, including stabilizing supports, for pivotally mounting a fryer lifting lid on a monorail lifting device (1: 7 – 14), also teaches a back panel that is between the upper clamshell griddle and the back wall (Monorail 42 has a central opening 42c in which a U-shaped receiving bracket 80 may be inserted. U-shaped receiving bracket 80 moves within central opening 42c as lifting lid 2 and supporting brace 1 are raised and lowered, (5: 55 – 58)); a support bar connected to the upper clamshell griddle that extends through the back panel to the back wall (Lifting lid 2 and supporting brace 1 are mounted by means of a U-shaped receiving bracket on a vertical support inserted in monorail 42 which extends from monorail lifting device housing 40,(5: 40 – 46). Thus, lifting id 2 and supporting brace1 extend through opening 42c (slot) that has slidably mounted sheets of plastic or metal); a lip provided at a top portion of the back panel that directly engages the back wall to support the back panel on the back wall (the monorail 42 has a top sleeve portion that engages the housing 40 that rests on the top portion of the housing 40,  (FIG. 8a and 9)); and a handle connected to the lip to slidably insert and slidably remove the back panel(the handle 24 is attached the top portion of the sleeve Lifting lid 2 and supporting brace 1 to raise and lower through the monorail 42,  (FIG.8a)).
	The advantage of having sheets of plastic or metal slidably mounted within central opening 42c (curtain on the removable back panel having a slot), above and below the receiving bracket, such that central opening 42c (slots) may remain sealed despite the movement of lifting lid 2 and supporting brace 1 is to prevent dust, dirt, and cooking medium residue from interfering with the raising and lowering of lifting lid 2 and supporting brace 1 (5: 61 – 65).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the griddle disclosed by Cooper to include a removable back panel that is insertable between the upper clamshell griddle and the back wall, and configured to cover a portion of the back wall; a curtain on the removable back panel having a slot; and a support bar connected to the upper clamshell griddle that extends through the slot of the curtain on the removable back panel to the back wall in order to seal the slots despite the movement of lifting lid 2 and supporting brace 1 to prevent dust, dirt, and cooking medium residue from interfering during the raising and lowering of lifting lid 2 and supporting brace 1 as taught in King.
Allowable Subject Matter
The amendment made to the claims 11, 13-16 and 18 -20 dated 07/09/2021 overcomes the indefiniteness rejection made to the claims under 35 U.S.C. 112 (b) in the final rejection dated 04/09/2021. These Claims were marked to be allowable if rewritten or amended to overcome the definiteness rejection in the final rejection dated 04/09/2021. Thus, claims 11, 13- 16 and 18 -20 are allowed.
Claims 8 - 9 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the obviousness rejections made under 35 U.S.C. 103 in the Non-Final rejection dated 01/18/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761